944 So.2d 340 (2006)
HOULIHAN'S RESTAURANTS, INC., etc., Petitioner,
v.
APAC-FLORIDA, INC., etc., Respondent.
No. SC05-1964.
Supreme Court of Florida.
November 22, 2006.
M. Stephen Turner, Charles S. Stratton, Gino Luzietti and Martin A. Fitzpatrick of Broad and Cassel, Tallahassee, Florida, and Alan E. Deserio, Brandon, Florida, for Petitioner.
John T. Wettach, Jr. of Lowndes, Drosdick, Doster, Kantor and Reed, P.A., Orlando, Florida, for Respondent.
PER CURIAM.
We originally accepted jurisdiction to review the First District Court of Appeal's decision in Houlihan's Restaurants, Inc. v. APAC-Florida, Inc., 911 So.2d 816 (Fla. 1st DCA 2005), based on express and direct conflict with Trump Enterprises, Inc. v. Publix Supermarkets, Inc., 682 So.2d 168 (Fla. 4th DCA 1996). After further consideration, we have determined that jurisdiction was improvidently granted and hereby dismiss this case.
It is so ordered.
WELLS, ANSTEAD, PARIENTE, CANTERO, and BELL, JJ., concur.
LEWIS, C.J., and QUINCE, J., dissent.